Title: From George Washington to Major General Artemas Ward, 16 June 1776
From: Washington, George
To: Ward, Artemas



Sir
New York June 16. 1776

I am now to acknowledge the receipt of your favors of the 27 Ulto & of the 3 & 6 Instant and in Answer to the 1st think you was right in your direction to Mr Bartlett about the Brigantine Hannah as Mr Morris had wrote for one—The two schooners, considering their force & number of men certainly behaved extremely well in repelling the Attack made by such a number of boats, and It is only to be lamented, that the affair was attended with the death of Captn Mugford—he seemed to deserve a better fate.
The determination of the Court of Inquiry upon Colo. Varnum’s complaint transm[itte]d in that of the 3d, is very different from what he expected or I immagined it would be from his state of the case—Whether It is right or wrong, It is not in my power to determine, as the Evidence which was before them is not Inserted in the proceedings, which ought to have been, as I at this distance can have no other means to warrant me, either in confirming or rejecting the Sentence—I cannot but add that It seems extraordinary to me and exceedingly strange, that Captn Lane should have been at so much trouble and expence to get the men without having a right to ’em—For which reason, to discountenance a practice extremely pernicious in Its nature, of one Officer trying to take away & seduce the men of another and on account of the Imperfection in the proceedings in not stating the matter fully & the whole evidence; The Complaint should be

reheard and every thing appertaining to It, the manner of Inlistment &c. particularly specified for me to found my Judgemt on.
The Arms &c. which you sent to Norwich, as mentioned in the Invoice contained in that of the 6th are not arrived—The number of Carbines is only half of what Genl Putnam wrote for as I have been Informed, and It is less by three hundred than I directed to be sent in my Letter from Philadelphia of the 28 Ulto. This I suppose had not come to hand when you wrote, as you have not acknowledged the receipt of It.
I have Inclosed two Letters for Majr Small & Chs Proctor Esqr. supposed to be at Hallifax which being wrote with a design to procure the inlargement of Capn Proctor a prisoner on board the Mercury man of War or Induce them to Intercede for a more humane Treatment to be shewn him, I request you to forward by the first Opportunity by way of Nova Scotia.
I am this moment favoured with yours of the 9 Inst. advising me of the Capture made by our Armed Vessells of one of the Transports with a Company of Highlanders on board—and I flatter myself If our Vessells keep a good look out, as the whole Fleet are bound to Boston which sailed with her, that more of them will fall into our hands—This is a further proof that Governmt expected Genl Howe was still in Boston.
I am extremely sorry that your health is more & more impaired and having heard by a Letter from Col. Hancock that Mr Whitcombe, Col. Whitcomb’s Brother, is appointed a Brigr Genl, I shall order him to relieve you as soon as I am informed that he accepts his Commission and If he does you may immediately call [him] to your assistance before I am certified of his acceptance, this will ease you of some trouble ’till I can regulate a few matters of Importance here which I hope to do in a little time.

G.W.

